DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/21 has been entered.

Claim Objections
Claims 12 and 18 objected to because of the following informalities:
In claim 12, line 10, it appears ‘sculpting’ should be added after “before”.
In claim 18, line 2, it appears “a” should be “the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carson et al (US Pub 2003/0069591 –cited by applicant) in view of Berez et al (US Pub 2004/0236424 -cited by applicant) and Hubbard (WO 2004/070573 –cited by applicant) and Ruch (US 6,642,686 –cited by applicant).
Re claims 1, 3, 11, 12, 20: Carson discloses a method for controlling a surgical tool (see ‘instrument’ in Abstract), comprising: 
associating a joint of a patient with a representation of the joint [0106; see tracking of various body parts such as tibia 10 and femur 12 that is then presented to a user]; 
collecting data indicating at least one of a position and an orientation of a first bone and a second bone of the joint as the joint is moved [0104-0106; see the trial reduction of the knee with feedback on the balancing of the ligaments in a range of motion and see the tracking of the tibia and femur]; 
creating a surgical plan by:
before sculpting the first and second bone, assessing relative positions of a respective first and second implant based at least in part on the data as the joint is moved and planned placements of the first and second implant at a plurality of poses [0104-0106; see the ‘suggestions’ that is part of a surgical plan to provide more accurate information based on the calculated/collected data; wherein the suggestions of the plan is for one of the tibia 10 and femur 12, and see the virtually tracked fiducials which corresponds to the claimed representations; 0005, 0024, 0108, 0126, 0146, Figs. 62-64; see the predicted/planned implant placements as virtual constructs on the display]; 
adjusting the planned placements of the implants [0005, 0024, 0108, 0126, 0146, Figs. 62-64; wherein the virtual constructs are adjusted/moved to provide for an optimal fit]; and
using the planned placements to plan a bone preparation [0005, 0024, 0108, 0126, 0146; see that the virtual constructs are adjusted prior to bone resections, thereby being used to plan a bone preparation/resection];
superimposing a representation of the surgical tool on the representation of the joint, wherein the surgical tool is to be operated by a user to execute the surgical plan during a surgical procedure [0104, 106, 0108; see the tracked position of the first and second bone along with the tool to execute a surgical plan].
Carson also discloses a surgical system including a surgical tool to be manipulated by a user to execute a surgical plan and a computer system configured to perform the above-mentioned steps [0006, figure 1; see the surgeon that navigates tools and instrumentation and see the processor 18].
Carson discloses all features included planning placement of implants on a display of virtual constructs of the implants as well as disclosure of a “additional gap” adjustment and tibial “comp gap” (see Figs. 62 and 63 showing both the spacing between the implants as well as an adjustment function regarding the gap), but does not provide particular detail regarding the gap joint. However, Berez teaches of a implant planning procedure wherein a cuts to be made are based on the overall height of the gap between the tibia and femur and wherein a 20 mm gap is desirable to provide the implant adequate room to achieve full range of motion [0261]. Berez further teaches of determining the height of cartilage around a site where an implant will be implanted to provide for a more accurate cuts [0018, 0021; see the height measurement to permit more accurate cuts to be made]. It would have been obvious to the skilled artisan to modify Carson, to permit a sufficient spacing/gap between the planned implant placements as taught by Berez, to allow for more accurate cuts and to allow for adequate room for full range of motion.
Carson/Berez disclose all features including that there are systems that determine a mechanical axis of the knee for a bone preparation by performing intraoperative kinematic motion to determine kinematic parameters [0019; see ‘kinematic motion’] and that components such as external fixation systems may be used to assist in the bone preparation [0140; see external fixation systems 92], but does not disclose that data is collected as the joint is moved through a range of motion between flexion and extension to be used in a bone preparation. However, Hubbard teaches of a computer-assisted apparatus and method for assisting, guiding, and planning an external fixation procedure including acquiring kinematic data corresponding to a selected joint by acquiring tracking data (Abstract; see the ‘kinematic data’ and ‘kinematic parameter’). In particular, the kinematic data is that of a joint range of motion between flexion and extension (page 12, lines 11-26; see the ‘flexion and/or extension’ of a joint) in order to be used for both planning surgical procedures and for navigation (page 5, lines 16-17; see the surgical procedures) including use of a drill or saw that provides haptic feedback (page 6, lines 4-19; see the surgical procedures and see the drill or saw for bone preparation). It would have been obvious to the skilled artisan to modify Carson/Berez, to utilize data regarding range of motion of the joint for a surgical plan as taught by Hubbard, in order to provide real-time alignment information based on a kinematic parameter and to improve precision and consistency of the procedure.
Carson/Berez/Hubbard disclose all features except for establishing a virtual cutting boundary on the representation of the joint based on the surgical plan; and controlling the surgical tool to prevent the tip of the surgical tool from cutting a portion of the joint outside a boundary (and penetrating that boundary) that corresponds to the virtual cutting boundary. However, Ruch teaches of a controllable actuator that is guided based on movement data and data of a target (see Abstract). In addition, the system establishes a virtual cutting boundary on the representation of the joint based on the surgical plan (col 3, lines 2-7; col 4, lines 44-54; see the surgical planning software for a bone drill, drilling template, or cutting block wherein trajectories and/or areas are determined which correspond to virtual boundaries); and controlling the surgical tool to prevent the tip of the surgical tool from cutting a portion of the joint outside a boundary that corresponds to the virtual cutting boundary (col 5, lines 31-36; col 6, line 54-col 7, line 10; see the software to ensure no incision is made outside a desired area by the “tip”). It would have been obvious to the skilled artisan, to establish the virtual boundary and control the tool as taught by Ruch, in order to improve accurate and precision of the surgical procedure.
Re claims 2, 15: Carson discloses that the surgical plan comprises planning bone preparation for facilitating the implanting of a first implant on the first bone of the joint and includes associating a representation of the first implant with a representation of the first bone [0105, 0106; see the implant suggestions of the plan, which is for one of the tibia 10 and femur 12, and see the virtually tracked fiducials which corresponds to the claimed representations].
Re claims 4, 16: Carson discloses preparing the first bone of the joint according to the surgical plan, wherein preparing the first bone comprises the steps of: superimposing a representation of a portion of material to be removed from the first bone on a representation of the first bone; and updating the representation of the portion of material to be removed from the first bone with a representation of a portion of material actually removed by the surgical tool [0006, 0110, 0111; see the actual and predicted representations generated virtually which indicate information relative to the joint being repaired and which corresponds to a portion resected or removed].
Re claims 5, 9, 17: Carson/Berez/Hubbard disclose all features including the portion to be removed but does not disclose that this portion corresponds to the virtual cutting boundary associated with the representation of the joint that includes the first bone and second bone. However, Ruch teaches of the virtual cutting boundary on the representation of the joint based on the surgical plan (col 3, lines 2-7; col 4, lines 44-54; see the surgical planning software for a bone drill, drilling template, or cutting block wherein trajectories and/or areas are determined which correspond to virtual boundaries). It would have been obvious to the skilled artisan, to establish the virtual boundary to correspond to the portion to be removed in the first and second bone as taught by Ruch, in order to improve accurate and precision of the surgical procedure.
Re claims 6, 7, 18: Carson discloses assessing the relative positions includes assessing coverage and relative rotation of the first implant relative to the second implant [0101; wherein the virtual constructs of the implants are displayed together which corresponds to a coverage and their degree of rotation is shown] and the bone preparation including associating a representation of the second implant on a second bone representation [0106, 0148; see the planning as suggestions for the other of the tibia 10 and femur 12 as well as the tracked implant, which are displayed as overlays].
Re claims 8, 19: Carson discloses preparing the second bone of the joint according to the surgical plan, wherein preparing the second bone includes: superimposing a representation of a portion of material to be removed from the second bone on a representation of the second bone; and updating the representation of the portion of material to be removed from the second bone with a representation of a portion of material actually removed by the surgical tool [0006, 0110, 0111; see the actual and predicted representations generated virtually which indicate information relative to the joint being repaired and which corresponds to a portion resected or removed, which is performed on both the first and second bone].
Re claims 10, 14: Carson/Berez/Hubbard disclose monitoring movement with a tracking system of the first bone, the second bone, and the surgical tool, and updating the representation of the joint in response to movement of the first bone and/or the second bone [0104; see the bone, implant, and instrument monitoring which includes an updating of the positions; figure 1, see the tracking system with fiducials], but does not disclose monitoring the virtual cutting boundary. However, Ruch teaches of the virtual cutting boundary on the representation of the joint based on the surgical plan (col 3, lines 2-7; col 4, lines 44-54; see the surgical planning software for a bone drill, drilling template, or cutting block wherein trajectories and/or areas are determined which correspond to virtual boundaries). It would have been obvious to the skilled artisan, to establish the virtual boundary to be updated as taught by Ruch, in order to improve accurate and precision of the surgical procedure.
Re claim 13: Carson discloses a display for displaying at least one of the representation of the joint and the virtual cutting boundary (figure 1; see the monitor 24 for display).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793